Opinion filed April 1,
2010











                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00075-CV
                                                    __________
 
 THE AMERICAN AIR POWER
HERITAGE MUSEUM, INC., Appellant
 
                                                             V.
 
                  COMMEMORATIVE
AIR FORCE ET AL, Appellees

 
                                   On
Appeal from the 385th District Court
 
                                                          Midland
County, Texas
 
                                                 Trial
Court Cause No. CV-47,250
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            The
parties have filed in this court an agreed motion to dismiss the appeal.  The
parties state in their motion that all matters in controversy have been
settled.  The motion is granted, and the appeal is dismissed.
 
April 1, 2010                                                                           PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.